Citation Nr: 0313520	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  99-22 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.  

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for residuals of an 
injury to the tailbone, including a knot.

4.  Entitlement to service connection for a right flank 
disability.

5.  The propriety of an initial noncompensable rating for 
residuals of a laceration to the left little finger

6.  The propriety of an initial noncompensable rating for 
residuals of a laceration to the right ring finger.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from October 1960 to October 
1963.  This matter comes before the Board on appeal from a 
June 1998 rating decision.

All of the issues on appeal will be considered in the remand 
section of this decision, except for the question of whether 
new and material evidence has been submitted to reopen a 
claim for service connection for a back disability.



FINDINGS OF FACT

1.  The veteran's claim for service connection for a back 
disorder was previously denied by the RO in an unappealed 
rating decision of November 1967.  

2.  The evidence received since the November 1967 rating 
decision denying service connection for a back disorder is 
new and material and needs to be considered to fairly decide 
the merits of the claim.  



CONCLUSION OF LAW

The additional evidence received since the unappealed rating 
decision of November 1967 that denied service connection for 
a back disability is new and material; and the veteran's 
claim for service connection for this disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (as amended).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision with 
regard to the issue decided in this appeal, further 
assistance is unnecessary to aid the appellant in 
substantiating his claim.  

The Board will therefore proceed to consider the veteran's 
application to reopen his claim for service connection for a 
back disorder on the basis of the evidence currently of 
record.  

The evidence that was of record at the time of the unappealed 
rating action of November 1967 may be briefly summarized.  
The veteran's service medical records reveal that he was seen 
in May 1961 with complaints of pain after he hurt his back 
after he ran into a door.  It was noted that there was 
tenderness over the site of impact.  In the flank and 
costovertebral angle.  On the veteran's August 1963 
examination prior to separation from service, the spine was 
evaluated as normal.  

On a September 1967 VA medical examination the veteran said 
that he had pain and a knot in the lower spine at times.  He 
also complained of stiffness in the lower back.  The veteran 
said that he slipped on the floor during service and landed 
on his buttocks and had back pain following this incident.  
He said that his back was pretty good thereafter until 
February 1964 when he developed a "knot" the size of a 
walnut on his low back.  This knot was lanced but recurred 
shortly thereafter.  Evaluation of the back revealed it to be 
nontender.  Motion in the low back was normal and pain free.  
Straight leg raising was normal and pain free bilaterally.  
Knee and ankle jerks were normal and sensation in the lower 
extremities was normal.  An x-ray of the lumbar spine was 
normal.  The diagnosis was scar over the coccyx probably due 
to pilonidal cyst and surgery.  

The evidence associated with the claims folder after the 
unappealed November 1967 rating action denying service 
connection for a back disorder includes private clinical 
records and physician statements reflecting treatment and 
evaluations in the late 1980s for neck and back complaints.  
VA clinical records reflect treatment from 1997 to 2001 for 
various complaints including low back pain with diagnoses 
that included degenerative disc disease and degenerative 
arthritis of the lumbar spine.  

In a statement dated in June 2001, a private physician 
reported that he had been treating the veteran for low back 
pain.  The doctor attributed the veteran's low back pain to 
injuries sustained in a truck accident that occurred during 
service.   

With respect to a claim, which has been finally disallowed 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  

"New and material" evidence, for purposes of this appeal, 
is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).  
For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for disease diagnosed after service providing the 
evidence establishes that it was incurred during service.  38 
C.F.R. § 3.303(d) (2002). Degenerative arthritis of the spine 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year following 
discharge from wartime service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137 (West  2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

The basis for the RO's November 1967 denial of service 
connection for a back disorder was, essentially that the 
evidence did not establish that the veteran had a chronic 
back disorder attributable to service.  Since that decision, 
clinical records have been associated with the claims folder 
indicating treatment since the 1980s for complaints of pain 
in the lumbar spine.  A private physician has submitted a 
statement indicating the doctor's opinion that the veteran's 
current low back symptoms are the result of a truck accident 
that occurred during the veteran's military service.   

This evidence is clearly new since it was not of record at 
the time of the 1967 RO decision denying service connection 
for a back disorder and is not cumulative of evidence that 
was of record at that time.  Such evidence is also material 
since it is directly relevant to the issue on appeal and is 
of such significance that it must be considered in order to 
fairly decide the merits of the claim.  

In view of the above, the Board finds that new and material 
evidence has been presented to reopen the veteran's claim for 
service connection for a back disorder.


ORDER

New and material evidence having been presented, the 
veteran's application to reopen his claim for service 
connection for a back disorder is granted.  


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The United States Court of Appeals 
for Veterans Claims (Court) has indicated that the evidence 
of a link between current disability and service must be 
competent.  Charles v. Principi, 16 Vet. App. 370 (2002).

In a letter dated in March 2003, the Board informed the 
veteran of the VCAA and the evidence needed to substantiate 
his claims and what evidence he was responsible for 
obtaining.  However, the United States Court of Appeals for 
the Federal Circuit has determined that such notice was 
inadequate because it limited the time period for submitting 
necessary evidence to 30 days rather than the statutorily 
mandated one year.  Disabled American Veterans v. Principi, 
327 F.3d 1339 (Fed. Cir. 2003).  Since the one-year period 
has not passed, and the veteran has not waived the one year 
time period, the Board cannot decide the claims.

Accordingly, the veteran's appeal is remanded for the 
following:

1.  The RO should inform the veteran that 
he has until March 24 2004 to respond to 
the Board's March 24, 2003 VCAA letter.  
His claims cannot be adjudicated prior to 
that date unless he informs the RO that 
he has no additional evidence to submit 
or waives the one year time period.  

2.  The record indicates that the veteran 
was treated for neck back and finger 
disabilities by William Albert, M.D., 
Allied Health Care Practitioners, the 
Hastings Medical Center, Ste 103; 4444 
Connecticut Avenue Washington, D.C. 20008 
for an undetermined period.  Make 
arrangements to obtain complete clinical 
records of this treatment.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
etiology of his neck, back, right flank, 
and tailbone disabilities and the current 
severity of his service-connected finger 
disabilities.  Send the claims folder to 
the examiners for review and the examiner 
should report that the claims folder was 
reviewed.  

(A).  In regard to the veteran's back, 
neck, right flank, and tailbone 
disabilities, all necessary special 
studies should be performed.  The 
examining physician should express an 
opinion as to whether it is at least as 
likely as not that any back, neck, right 
flank, or tailbone disabilities diagnosed 
on the examination had there onset during 
service or were related to any service 
injury.  If degenerative arthritis is 
found in any relevant area, the examiner 
should also comment as to whether it is 
at least as likely as not that such was 
manifested by limitation of motion and X-
ray evidence within one year after 
service.  

(B).  In regard to the veteran's left 
little finger and right ring finger 
disabilities, the examiner should report 
whether any of the joints of the left 
little and ring fingers are fixed in 
position (ankylosed).  If any joint is 
ankylosed the examiner should report 
whether the joint is in extension or 
extreme flexion, or there is rotation or 
angulation of a bone.  

The examiner should also comment as to 
whether there is a relationship between 
the veteran's service connected left 
little finger disability and current 
complaints of left hand and wrist 
weakness.  

After completing the requested development, the RO should 
issue readjudicate the veteran's claims and issue a 
supplemental statement of the case as to any remaining 
issues.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

